Name: 2013/699/EU: Council Decision of 25Ã November 2013 appointing a Latvian member and two Latvian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-11-30

 30.11.2013 EN Official Journal of the European Union L 320/43 COUNCIL DECISION of 25 November 2013 appointing a Latvian member and two Latvian alternate members of the Committee of the Regions (2013/699/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Latvian Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Guntars KRIEVIÃ Ã . (3) An alternate members seat has become vacant following the end of the term of office of Mr Viktors GLUHOVS. An alternate members seat will become vacant following the appointment of Mr JÃ nis VÃ ªTOLIÃ Ã as member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr JÃ nis VÃ ªTOLIÃ Ã , First Deputy Chairman of Ventspils City Council and (b) as alternate members:  Mr GunÃ rs ANSIÃ Ã , Deputy Chairman of LiepÃ ja City Council  Ms Olga VEIDIÃ A, Chairman of the Social Issues Committee of RÃ «ga City Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 25 November 2013. For the Council The President D. PAVALKIS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.